                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

RICHARD ALLEN,                                 )
                                               )
                       Plaintiff,              )
                                               )
vs.                                            )      Case No. 17-CV-1004-SMY
                                               )
KIMBERLY BUTLER, et al.,                       )
                                               )
                       Defendants.             )

                        NOTICE OF IMPENDING DISMISSAL

       This matter comes before the Court for case management purposes. Plaintiff identified

Defendant Jane Doe Nurse #1 as S. Schaifer (Doc. 54) and the Court directed the Clerk of Court

to make the substitution (Doc. 60). A Request for Waiver of Service sent to Defendant Schaifer

was returned unexecuted. (Doc. 67). Summons was issued and Defendant Schaifer was served on

December 6, 2018. (Doc. 80). Defendant Schaifer’s responsive pleading was due December 27,

2018. (Id.). To date, Defendant Schaifer has failed to move, answer, or otherwise plead in

response to the Complaint.

       Accordingly, NOTICE IS HEREBY GIVEN that Defendant S. Schaifer will be dismissed

for Plaintiff’s failure to prosecute unless action is taken within 21 days from the date of this Order

to move for default in accordance with Federal Rule of Civil Procedure 55.

       IT IS SO ORDERED.

       DATED: March 27, 2020



                                                      s/ Staci M. Yandle_____
                                                      STACI M. YANDLE
                                                      United States District Judge
